—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 3, 1997, which reduced claimant’s right to receive future unemployment insurance benefits.
The Unemployment Insurance Appeal Board, reversing the decision of the Administrative Law Judge, found that claimant had disclosed his confidential personal identification number (hereinafter PIN) to his wife and had her certify his claim for benefits. As a result, the Board reduced claimant’s right to receive future benefits by 80 days. While claimant asserts that he never disclosed his PIN to his wife, this presented a credibility issue which the Board was at liberty to resolve provided its determination is supported by substantial evidence (see, Matter of Horton [Hartnett], 176 AD2d 1103, 1104). Given the testimony of the service representative from the local unemployment insurance office together with claimant’s signed statement that he had given his wife his PIN number and that she had indeed certified benefits on his behalf, substantial evidence supports the Board’s decision (see, Matter of Jagiello [Hart-nett], 180 AD2d 859, 860; see also, Matter of Caronna [Sweeney], 241 AD2d 651).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.